United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3679
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Melvin Laducer

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                               Submitted: June 8, 2015
                                Filed: July 17, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Melvin Laducer pleaded guilty to two counts of aggravated sexual abuse in
violation of 18 U.S.C. §§ 2241(a)(1) and 2244(a)(3). At the same hearing, the district
 court1 sentenced him to 240 months of imprisonment. Laducer appeals, arguing only
that he received ineffective assistance of counsel, which caused his guilty plea to be
made unknowingly and involuntarily. Because ineffective-assistance-of-counsel
claims are more appropriately raised in a motion brought under 28 U.S.C. § 2255
after development of a full record, we decline to address Laducer’s claim in this direct
appeal.

       Laducer asserts he was not able to fully understand the terms of the plea
agreement because he is unable to read or write. Two attorneys represented Laducer
at separate times over the course of his proceedings. Laducer asserts he was unable
to remember speaking with his initial attorney about the plea agreement, which he
shared with his second attorney on the date of his hearing. He also asserts his second
attorney met with him on a limited basis before the hearing to discuss his case and,
as a result, Laducer was not made adequately familiar with the plea agreement terms.
Because of his reliance on his second attorney’s assistance to understand the terms
of the plea agreement and his counsel’s alleged failure to adequately convey those
terms, Laducer argues his guilty plea was not made knowingly or voluntarily.

       Ineffective assistance claims are normally first raised in collateral proceedings
under 28 U.S.C. § 2255 because such claims require development of facts outside the
original record. United States v. Martin, 714 F.3d 1081, 1085 (8th Cir. 2013). We
will consider an ineffective-assistance-of-counsel claim on direct appeal only where
the record has been fully developed, where inaction would amount to a plain
miscarriage of justice, or where counsel's error is readily apparent. United States v.
Cook, 356 F.3d 913, 919-20 (8th Cir. 2004).




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                          -2-
       We believe the record has not been sufficiently developed on Laducer’s ability
to understand the plea agreement and the number and quality of meetings each
counsel conducted in the course of representing Laducer. Additionally, we do not
believe a plain miscarriage of justice will occur if we do not act on the ineffective-
assistance-of-counsel claim on direct appeal, and Laducer’s second counsel’s alleged
ineffectiveness is not readily apparent from the original record.

     We therefore decline to reach the merits of Laducer’s ineffective-assistance-of-
counsel claim and affirm the district court.
                       ______________________________




                                         -3-